People v Gordon (2015 NY Slip Op 07595)





People v Gordon


2015 NY Slip Op 07595


Decided on October 20, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 20, 2015

Gonzalez, P.J., Mazzarelli, Richter, Manzanet-Daniels, JJ.


15916

[*1] The People of the State of New York,	Dkt. 62661C/10 Respondent,
vGonslee Gordon, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Mark W. Zeno of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (David P. Johnson of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Judith Lieb, J.), rendered July 27, 2011, convicting defendant, upon his plea of guilty, of criminal contempt in the second degree, and sentencing him to a term of one year, and imposing an order of protection, unanimously affirmed.
Defendant failed to preserve his challenge to the issuance of the order of protection, and we decline to review it in the
interest of justice. As an alternative holding, we reject it on the merits. The record sufficiently reflects the reasons for the imposition of the order of protection (see  CPL 530.12[5]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 20, 2015
CLERK